Case 2:20-cv-02291-DOC-KES Document 306 Filed 05/24/21 Page 1 of 3 Page ID #:8045
                                                                                   5/24/2021
                                                                                       KD


                      -Skid Row Advisory Council-
                                                          LA20CV02291-DOC

  May 6, 2021


  Federal Judge David O. Carter, City of Los Angeles, County of Los Angeles and Los
  Angeles Police Department,


  In light of the intricately-detailed, in-depth historical analysis within the 110-page
  preliminary injunction issued recently by Federal Judge David O. Carter which
  clearly identifies the roles both the City of LA and the County of LA played in
  masterminding structures of racism through policies, laws, ordinances and more
  that all combined to create a web of deceit, bias and prejudice against Black
  individuals and families that have continued for generations across the city and
  county, can be directly attributed as the main component in the widespread
  systemic racism, housing discrimination, systemic oppression and more which all
  have greatly contributed to the Black homelessness epidemic in Skid Row and
  across the city and county of LA. Our official Skid Row AdCo response is as follows;
  Because of the intentional, egregious and malicious acts towards Black Angelenos
  the Skid Row Advisory Council DEMANDS an acknowledgement of said acts and a
  public apology from both the City of LA and the County of LA- prior to any
  attempts to convene a working relationship in any capacity as so ordered by
  Federal Judge Carter in his preliminary injunction.
  How can the Skid Row Advisory Council sit across from both the City of LA and the
  County of LA in efforts to create housing solutions when both the City and County
  played significant roles in the oppressive "containment" of Black homeless people
  in Skid Row?
  Similarly, we DEMAND an apology from the Los Angeles Police Department for all
  the generations of "containment-style" policing towards Black homeless people in
  Skid Row as LAPD's way to keep a unified front regarding the daily distribution of
  systemic racist agendas against Black people in Skid Row.
Case 2:20-cv-02291-DOC-KES Document 306 Filed 05/24/21 Page 2 of 3 Page ID #:8046




  It is the position of the Skid Row Advisory Council that the true reason both the
  City and County of LA filed for stays against said preliminary injunction so quickly
  is solely because each of these government entities attempted to create a
  diversion that would take the focus completely away from all of the many
  systemic racist and systemic oppressive acts identified by Federal Judge Carter in
  his masterful work within his preliminary injunction.
  It MUST be noted that neither the City nor County even attempted to be appalled
  by Federal Judge Carter's findings...Just a total ignoring of arguably thee most
  compelling presentations of undisputed proof of systemic racism, systemic
  oppression and more in our lifetime at the hands of a network of cohorts all
  connected to both the City and County of LA.
  How can all other Angelenos remain silent at this time?...In an era where people
  of all creeds and colors, all walks-of-life have bonded together to "take it to the
  streets" and shout "Black Lives Matter" at the top of their lungs, yet the
  widespread silence on these issues directly affecting Black homelessness is eerily
  deafening.
  How, then, can Black homeless people in Skid Row even consider a court-ordered
  "offer" of housing from the very entities whose systemic racist and systemic
  oppressive tactics led them on a downward spiral by design to begin with?
  The amount of trauma is beyond measure and at this point beyond a simple
  public apology (even though we still want it!)
  Before any efforts to move forward can materialize, both the City and County, as
  well as the LAPD, MUST first move forward with efforts to heal all the trauma
  they've caused Black homeless people across LA.
  It must also be stated that any attempts to "decompress" Skid Row's residency of
  Black homeless people by any measure is also an attempt to undermine Skid
  Row's Black population in the form of gentrification- of which, then, falls directly
  in line with the aforementioned systemic racist and systemic oppressive tactics
  that have continuously plagued Black residents of Skid Row for generations...Any
  additional tactics which appear identical or even similar to criminalization and/or
  displacement MUST be immediately eradicated and frowned upon by the courts,
  followed by the implementation of additional protections by the court in order of
Case 2:20-cv-02291-DOC-KES Document 306 Filed 05/24/21 Page 3 of 3 Page ID #:8047




  protecting Black homeless individuals and families from the collective systemic
  racist and systemic oppressive wrath of both the City of LA and the County of LA.
  The Skid Row Advisory Council strongly believes that all of the aforementioned
  issues MUST be addressed prior to any discussions regarding housing of any
  nature.
  To completely omit the Skid Row Advisory Council's DEMANDS to appropriately
  address the widespread systemic racism and systemic oppression by both the City
  of LA and the County of LA prior to any other actions would be akin to completely
  ignoring the "generational rape" of the Black community.


  With vigor,


  The Skid Row Advisory Council


  General Jeff
  -Spokesperson
